DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2021, 7/2/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,024,663. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘663 discloses, in claim 1, a light detecting device, comprising: 
a first semiconductor section of a stacked at least three semiconductor sections, wherein the first semiconductor section comprises a pixel region, and the pixel region comprises a plurality of photoelectric conversion regions (all limitations are the same with the limitations recited in claim 1 of Pat ‘663); 
a second semiconductor section, of the stacked at least three semiconductor sections, comprises a first well region of a first conductivity type, a second well region of a second conductivity type, an impurity region of the first conductivity type, and a wiring layer, wherein the second semiconductor section is of the first conductivity type (“a second semiconductor section, of the stacked at least three semiconductor sections, of a first conductivity type comprising a first well region of the first conductivity type, a second well region of a second conductivity type, an impurity region of the first conductivity type, and a wiring layer”, in claim 1 of Pat ‘663, is interpreted as the same limitation); and 
a third semiconductor section, of the stacked at least three semiconductor sections, bonded with the second semiconductor section (“stacking at least three semiconductor sections; a third semiconductor section bonded with the second semiconductor section”, in claim 1 of Pat ‘663, is interpreted as the same limitation).
Regarding claim 2, Pat ‘663 discloses the light detecting device according to claim 1 as described above.
Pat ‘663 further discloses, in claim 1, the impurity region is disposed between the second well region of the second conductivity type which is different from the first conductivity type, and a bonding surface of the second semiconductor section with one of the first semiconductor section or the third semiconductor section (all limitations are the same with the limitations recited in claim 1 of Pat ‘663).
Regarding claim 3, Pat ‘663 discloses the light detecting device according to claim 2 as described above.
Pat ‘663 further discloses, in claim 1, the impurity region is absent between the first well region of the first conductivity type and the bonding surface of the second semiconductor section with one of the first semiconductor section or the third semiconductor section (all limitations are the same with the limitations recited in claim 1 of Pat ‘663).
Regarding claim 6, Pat ‘663 discloses the light detecting device according to claim 1 as described above.
Pat ‘663 further discloses, in claim 2, the second semiconductor section is a P-type substrate, the impurity region is a P-type region, and the second well region is an N-type well region (all limitations are the same with the limitations recited in claim 2 of Pat ‘663).
Regarding claim 7, Pat ‘663 discloses the light detecting device according to claim 1 as described above.
Pat ‘663 further discloses, in claim 3, the second semiconductor section is an N-type substrate, the impurity region is an N-type region, and the second well region is a P-type well region (all limitations are the same with the limitations recited in claim 3 of Pat ‘663).
Regarding claim 8, Pat ‘663 discloses the light detecting device according to claim 1 as described above.
Pat ‘663 further discloses, in claim 4, a concentration of the impurity region between the second well region and the bonding surface restricts a depletion layer from extending from one of the first well region or the second well region to reach an interface of the second semiconductor section between both the first well region and the second well region and the bonding surface of the second semiconductor section (all limitations are the same with the limitations recited in claim 4 of Pat ‘663).
Regarding claim 9, Pat ‘663 discloses the light detecting device according to claim 1 as described above.
Pat ‘663 further discloses, in claim 5, a through-via is formed in the second semiconductor section (all limitations are the same with the limitations recited in claim 5 of Pat ‘663).
Regarding claim 10, Pat ‘663 discloses, in claim 6, an electronic apparatus, comprising: 
a light detecting device, wherein the light detecting device comprises: 
a first semiconductor section of a stacked at least three semiconductor sections, wherein the first semiconductor section comprises a pixel region, and the pixel region comprises a plurality of photoelectric conversion regions (all limitations are the same with the limitations recited in claim 6 of Pat ‘663); 
a second semiconductor section, of the stacked at least three semiconductor sections, comprises a first well region of a first conductivity type, a second well region of a second conductivity type, an impurity region of the first conductivity type, and a wiring layer, wherein the second semiconductor section is of the first conductivity type (“a second semiconductor section, of the stacked at least three semiconductor sections, of a first conductivity type comprising a first well region of the first conductivity type, a second well region of a second conductivity type, an impurity region of the first conductivity type, and a wiring layer”, in claim 6 of Pat ‘663, is interpreted as the same limitation); and 
a third semiconductor section, of the stacked at least three semiconductor sections, bonded with the second semiconductor section (“stacking at least three semiconductor sections; a third semiconductor section bonded with the second semiconductor section”, in claim 6 of Pat ‘663, is interpreted as the same limitation).
Regarding claim 11, Pat ‘663 discloses, in claim 7, a semiconductor device, comprising: 
a first semiconductor section of a stacked at least three semiconductor sections, wherein the first semiconductor section comprises a pixel region, and the pixel region comprises a plurality of photoelectric conversion regions (all limitations are the same with the limitations recited in claim 7 of Pat ‘663); 
a second semiconductor section, of the stacked at least three semiconductor sections, comprises a first well region of a first conductivity type, a second well region of a second conductivity type, an impurity region of the first conductivity type, and a wiring layer, wherein the second semiconductor section is of the first conductivity type (“a second semiconductor section, of the stacked at least three semiconductor sections, of a first conductivity type comprising a first well region of the first conductivity type, a second well region of a second conductivity type, an impurity region of the first conductivity type, and a wiring layer”, in claim 7 of Pat ‘663, is interpreted as the same limitation); and 
a third semiconductor section, of the stacked at least three semiconductor sections, bonded with the second semiconductor section (“stacking at least three semiconductor sections; a third semiconductor section bonded with the second semiconductor section”, in claim 7 of Pat ‘663, is interpreted as the same limitation).
Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,024,663 in view of Mabuchi (US 9,391,111). 
Regarding claim 4, Pat ‘663 discloses the light detecting device according to claim 1 as described above.
Pat ‘663 does not explicitly disclose the impurity region is disposed between the first well region of the first conductivity type and a bonding surface of the second semiconductor section with one of the first semiconductor section or the third semiconductor section.
Mabuchi teaches, in at least figures 1-2, 3A, 3B, and related text, the impurity region (358, col. 5/ lines 4-17) is disposed between the first well region of the first conductivity type (350B, col. 5/ lines 28-44) and a bonding surface of the second semiconductor section (210(310B), col. 3/ line 43- col. 5/ line 17) with one of the first semiconductor section (208, col. 3/ line 43- col. 5/ line 17) or the third semiconductor section (212, col. 3/ line 43- col. 5/ line 17), for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34).
Pat ‘663 and Mabuchi are analogous art because they both are directed to light detecting device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘663 with the specified features of Mabuchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘663 to have the impurity region being disposed between the first well region of the first conductivity type and a bonding surface of the second semiconductor section with one of the first semiconductor section or the third semiconductor section, as taught by Mabuchi, for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34, Mabuchi).
Regarding claim 5, Pat ‘663 discloses the light detecting device according to claim 1 as described above.
Pat ‘663 does not explicitly disclose the impurity region is a layer disposed between (“between” is interpreted as “on”; “between” should be corrected into “on”.) an entire bonding surface of the second semiconductor section with one of the first semiconductor section or the third semiconductor section.
Mabuchi teaches, in at least figures 1-2, 3A, 3B, and related text, the impurity region (358, col. 5/ lines 4-17) is a layer disposed between (“between” is interpreted as “on”; “between” should be corrected into “on”.) an entire bonding surface of the second semiconductor section (210(310B), col. 3/ line 43- col. 5/ line 17) with one of the first semiconductor section (208, col. 3/ line 43- col. 5/ line 17) or the third semiconductor section (212, col. 3/ line 43- col. 5/ line 17), for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34).
Pat ‘663 and Mabuchi are analogous art because they both are directed to light detecting device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘663 with the specified features of Mabuchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘663 to have the impurity region being a layer disposed between (“between” is interpreted as “on”; “between” should be corrected into “on”.) an entire bonding surface of the second semiconductor section with one of the first semiconductor section or the third semiconductor section, as taught by Mabuchi, for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34, Mabuchi).
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
In claim 3, line 4, the limitation of “section” should be corrected into “section.”.  Appropriate correction is required.
In claim 5, line 24, the limitation of “between” should be corrected into “on”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 9,391,111).
Regarding claim 1, Mabuchi discloses, in at least figure 2 and related text, a light detecting device, comprising: 
a first semiconductor section (208, col. 3/ line 43-col. 4/ line 43) of a stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), wherein the first semiconductor section (208, col. 3/ line 43-col. 4/ line 43) comprises a pixel region (“pixel array”, col. 3/ line 61-col. 4/ line 3, figure) and the pixel region (“pixel array”, col. 3/ line 61-col. 4/ line 3, figure) comprises a plurality of photoelectric conversion regions (200, “photodiodes”, col. 3/ line 61-col. 4/ line 3, figure); 
a second semiconductor section (210, col. 3/ line 43-col. 4/ line 43), of the stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), comprises a first well region of a first conductivity type, a second well region of a second conductivity type (“N well”, col. 4/ lines 18-25), an impurity region of the first conductivity type (“additional buried P-type implant between an N well and the back side surface of the semiconductor substrate 234”, col. 4/ lines 18-25), and a wiring layer (230, col. 4/ lines 26-43), wherein the second semiconductor section is of the first conductivity type; and 
a third semiconductor section (212, col. 3/ line 43-col. 4/ line 43), of the stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), bonded with the second semiconductor section (210, col. 3/ line 43-col. 4/ line 43).
Mabuchi does not explicitly disclose, in figure 2, a second semiconductor section comprises a first well region of a first conductivity type, wherein the second semiconductor section is of the first conductivity type.
Mabuchi teaches, in at least figures 3A, 3B, and related text, a second semiconductor section (310A/310B, col. 4/ line 44-col. 5/ line 67) comprises a first well region of a first conductivity type (“P well”, 350A/350B, col. 4/ line 44-col. 5/ line 67), wherein the second semiconductor section (310A/310B, col. 4/ line 44-col. 5/ line 67) is of the first conductivity type (346A/346B, “P doped semiconductor substrate”, col. 4/ line 44-col. 5/ line 67), for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Mabuchi’s figure 2 to have the second semiconductor section comprising a first well region of a first conductivity type, wherein the second semiconductor section is of the first conductivity type, as taught by Mabuchi’s figures 3A and 3B, for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34, Mabuchi).
Regarding claim 2, Mabuchi discloses the light detecting device according to claim 1 as described above.
Mabuchi further discloses, in at least figure 2 and related text, the impurity region (“additional buried P-type implant between an N well and the back side surface of the semiconductor substrate 234”, col. 4/ lines 18-25) is disposed between the second well region of the second conductivity type (“N well”, col. 4/ lines 18-25) which is different from the first conductivity type, and a bonding surface of the second semiconductor section (210, col. 3/ line 43-col. 4/ line 43) with one of the first semiconductor section (208, col. 3/ line 43-col. 4/ line 43) or the third semiconductor section (212, col. 3/ line 43-col. 4/ line 43).
Regarding claim 4, Mabuchi discloses the light detecting device according to claim 1 as described above.
Mabuchi further teaches, in at least figure 3B and related text, the impurity region (358, col. 4/ line 44-col. 5/ line 67) is disposed between the first well region of the first conductivity type (350B, col. 4/ line 44-col. 5/ line 67) and a bonding surface (360B, col. 4/ line 44-col. 5/ line 67)  of the second semiconductor section (310B, col. 4/ line 44-col. 5/ line 67) with one of the first semiconductor section or the third semiconductor section, for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34).
Regarding claim 5, Mabuchi discloses the light detecting device according to claim 1 as described above.
Mabuchi further teaches, in at least figure 3B and related text, the impurity region (358, col. 4/ line 44-col. 5/ line 67) is a layer disposed between (“between” is interpreted as “on”; “between” should be corrected into “on”.) an entire bonding surface (360B, col. 4/ line 44-col. 5/ line 67)  of the second semiconductor section (310B, col. 4/ line 44-col. 5/ line 67) with one of the first semiconductor section or the third semiconductor section, for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34).
Regarding claim 6, Mabuchi discloses the light detecting device according to claim 1 as described above.
Mabuchi further teaches, in at least figure 3B and related text, the second semiconductor section (310B, col. 4/ line 44-col. 5/ line 67) is a P-type substrate, the impurity region (358, col. 4/ line 44-col. 5/ line 67) is a P-type region, and the second well region (348B/352B, col. 4/ line 44-col. 5/ line 67) is an N-type well region, for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34).
Regarding claim 9, Mabuchi discloses the light detecting device according to claim 1 as described above.
Mabuchi discloses, in at least figure 2 and related text, a through-via (235, col. 4/ lines 26-43) is formed in the second semiconductor section (210, col. 3/ line 43-col. 4/ line 43).
Regarding claim 10, Mabuchi discloses, in at least figure 2 and related text, an electronic apparatus (the limitation of “an electronic apparatus” has not patentable weight because it is interpreted as intended use), comprising: 
a light detecting device, wherein the light detecting device comprises: 
a first semiconductor section (208, col. 3/ line 43-col. 4/ line 43) of a stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), wherein the first semiconductor section (208, col. 3/ line 43-col. 4/ line 43) comprises a pixel region (“pixel array”, col. 3/ line 61-col. 4/ line 3, figure) and the pixel region (“pixel array”, col. 3/ line 61-col. 4/ line 3, figure) comprises a plurality of photoelectric conversion regions (200, “photodiodes”, col. 3/ line 61-col. 4/ line 3, figure); 
a second semiconductor section (210, col. 3/ line 43-col. 4/ line 43), of the stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), comprises a first well region of a first conductivity type, a second well region of a second conductivity type (“N well”, col. 4/ lines 18-25), an impurity region of the first conductivity type (“additional buried P-type implant between an N well and the back side surface of the semiconductor substrate 234”, col. 4/ lines 18-25), and a wiring layer (230, col. 4/ lines 26-43), wherein the second semiconductor section is of the first conductivity type; and 
a third semiconductor section (212, col. 3/ line 43-col. 4/ line 43), of the stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), bonded with the second semiconductor section (210, col. 3/ line 43-col. 4/ line 43).
Mabuchi does not explicitly disclose, in figure 2, a second semiconductor section comprises a first well region of a first conductivity type, wherein the second semiconductor section is of the first conductivity type.
Mabuchi teaches, in at least figures 3A, 3B, and related text, a second semiconductor section (310A/310B, col. 4/ line 44-col. 5/ line 67) comprises a first well region of a first conductivity type (“P well”, 350A/350B, col. 4/ line 44-col. 5/ line 67), wherein the second semiconductor section (310A/310B, col. 4/ line 44-col. 5/ line 67) is of the first conductivity type (346A/346B, “P doped semiconductor substrate”, col. 4/ line 44-col. 5/ line 67), for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Mabuchi’s figure 2 to have the second semiconductor section comprising a first well region of a first conductivity type, wherein the second semiconductor section is of the first conductivity type, as taught by Mabuchi’s figures 3A and 3B, for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34, Mabuchi).
Regarding claim 11, Mabuchi discloses, in at least figure 2 and related text, a semiconductor device, comprising: 
a first semiconductor section (208, col. 3/ line 43-col. 4/ line 43) of a stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), wherein the first semiconductor section (208, col. 3/ line 43-col. 4/ line 43) comprises a pixel region (“pixel array”, col. 3/ line 61-col. 4/ line 3, figure) and the pixel region (“pixel array”, col. 3/ line 61-col. 4/ line 3, figure) comprises a plurality of photoelectric conversion regions (200, “photodiodes”, col. 3/ line 61-col. 4/ line 3, figure); 
a second semiconductor section (210, col. 3/ line 43-col. 4/ line 43), of the stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), comprises a first well region of a first conductivity type, a second well region of a second conductivity type (“N well”, col. 4/ lines 18-25), an impurity region of the first conductivity type (“additional buried P-type implant between an N well and the back side surface of the semiconductor substrate 234”, col. 4/ lines 18-25), and a wiring layer (230, col. 4/ lines 26-43), wherein the second semiconductor section is of the first conductivity type; and 
a third semiconductor section (212, col. 3/ line 43-col. 4/ line 43), of the stacked at least three semiconductor sections (208/210/212, col. 3/ line 43-col. 4/ line 43), bonded with the second semiconductor section (210, col. 3/ line 43-col. 4/ line 43).
Mabuchi does not explicitly disclose, in figure 2, a second semiconductor section comprises a first well region of a first conductivity type, wherein the second semiconductor section is of the first conductivity type.
Mabuchi teaches, in at least figures 3A, 3B, and related text, a second semiconductor section (310A/310B, col. 4/ line 44-col. 5/ line 67) comprises a first well region of a first conductivity type (“P well”, 350A/350B, col. 4/ line 44-col. 5/ line 67), wherein the second semiconductor section (310A/310B, col. 4/ line 44-col. 5/ line 67) is of the first conductivity type (346A/346B, “P doped semiconductor substrate”, col. 4/ line 44-col. 5/ line 67), for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Mabuchi’s figure 2 to have the second semiconductor section comprising a first well region of a first conductivity type, wherein the second semiconductor section is of the first conductivity type, as taught by Mabuchi’s figures 3A and 3B, for the purpose of providing smaller, thinner and faster systems, relates to through silicon vias (TSVs) that have to penetrate the middle or intermediate silicon wafers of a 3 wafer stacked imaging systems (col. 1/ lines 13-34, Mabuchi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811